Exhibit 10.27

 

ENDORSEMENT TO 10% SENIOR SECURED CONVERTIBLE NOTE

 

Precision Optics Corporation, Inc.
New York, New York
July 31, 2012

 

The 10% Senior Secured Convertible Note dated June 25, 2008 and amended
December 11, 2008, June 25, 2010, July 26, 2010, September 15, 2010, October 15,
2010, November 15, 2010, November 30, 2010, December 1, 2010, December 3, 2010
and December 17, 2010, January 10, 2011, January 24, 2011, February 7, 2011,
February 25, 2011, March 11, 2011, March 31, 2011, April 15, 2011, April 29,
2011, May 13, 2011, June 3, 2011, June 28, 2011, July 6, 2011, July 20, 2011,
July 25, 2011, July 27, 2011, August 31, 2011, September 30, 2011, October 31,
2011, December 15, 2011, January 31, 2012, and March 31, 2012 (the “Note”) of
Precision Optics Corporation, Inc., a Massachusetts corporation (the “Company”),
payable to the order of Arnold Schumsky (the “Holder”) in an aggregate principal
amount of $50,000 and to which this Endorsement is affixed is hereby amended in
the following respects:

 

1.The term “Stated Maturity Date” is hereby restated to be “August 31, 2012.”

 

2.Except as expressly amended by this Endorsement, the Note remains in full
force and effect and the Company hereby reconfirms its obligations thereunder.

 

IN WITNESS WHEREOF, the Company has caused this Endorsement to be duly executed,
and the Holder has caused this Endorsement to be duly accepted, by their
respective duly authorized representatives as of the day and year first above
written.

 

 

  PRECISION OPTICS CORPORATION, INC.       By /s/ Joseph N. Forkey          
Name: Joseph N. Forkey     Title: Chief Executive Officer

 

Accepted:           /s/ Arnold Schumsky        Arnold Schumsky  

